Citation Nr: 0728323	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  92-17 431	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1982.  He died in October 1990 at the age of 46.  The 
appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1990 rating action that denied service 
connection for the cause of the veteran's death.

In July 1991, the appellant and a friend testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.

By decision of February 1995, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In April 1996, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C; 
a transcript of the hearing is of record.

By decision of May 1996, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By decision of March 2003, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (Court).  By March 2006 Order, the Court 
vacated the Board's March 2003 decision, and remanded the 
matter to the Board for readjudication consistent therewith.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's March 
2006 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

By decisions of February 1995 and May 1996, the Board 
remanded this case to the RO to obtain a statement from 
Walter J. Lawrence, M.D., CPT, MC, a military physician who 
signed medical records associated with the veteran's death at 
Womack Army Community Hospital, Fort Bragg, North Carolina in 
October 1990.  The Board requested Dr. Lawrence to further 
explain his notations which indicate an apparent discrepancy 
in the interval between the onset of the veteran's 
adenocarcinoma and his death.  On DA Form 3894, Hospital 
Report of Death, dated in October 1990, Dr. Lawrence noted 
that the cause of the veteran's death was adenocarcinoma of 
unknown primary that had its approximate onset "> 2 months" 
before his death.  However, on the veteran's death 
certificate, also dated in October 1990, Dr. Lawrence noted 
that the cause of the veteran's death was adenocarcinoma of 
unknown primary that had its approximate onset "72 months" 
before his death.

The RO subsequently attempted to locate Dr. Lawrence.  In 
August 1996, information was received that Dr. Lawrence was 
stationed as the Officer in Charge at Smoke Bomb Hill, Fort 
Bragg, North Carolina.  In February 1998, information was 
received that Dr. Lawrence had left his position at Fort 
Bragg in June 1993 to be stationed in Alaska.  March 1999 RO 
records indicate that it was unable to locate Dr. Lawrence at 
Womack Army Hospital, and that his whereabouts were unknown, 
but there is no indication that the RO attempted to locate 
this physician at a military station in Alaska or otherwise 
contacted the U.S. Department of the Army for assistance in 
locating him.  

The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2).  On this record, the Board finds that Stegall 
and due process of law require the RO to make additional 
efforts to locate Dr. Lawrence through the U.S. Department of 
the Army in order to obtain the additional medical 
information requested in the prior Board remands.  The RO 
should document its attempts to locate Dr. Lawrence with the 
U.S. Department of the Army, and only end its efforts if it 
certifies that further efforts to obtain the information from 
him would be futile.    

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the appellant should also explain that she 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the appellant to submit all pertinent evidence in her 
possession (of which she was not previously notified), and 
ensure that she receives notice that meets the requirements 
of the Court's decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (of which she was also not previously 
notified), as appropriate.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information and authorization, following the current 
procedures prescribed in         38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the appellant and 
her representative a letter requesting 
her to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertaining to the issue on 
appeal that is not currently of record.  
The RO should also invite her to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/ Hartman, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that she 
has a full 1-year period to respond 
(although the VA may decide the claim 
within the 1-year period).  

If the appellant responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.

2.  The RO should contact the U.S. 
Department of the Army and attempt to 
locate Walter J. Lawrence, M.D., CPT, MC, 
the military physician who signed medical 
records associated with the veteran's 
death at Womack Army Community Hospital, 
Fort Bragg, North Carolina in October 
1990, and was thereafter stationed as the 
Officer in Charge at Smoke Bomb Hill, 
Fort Bragg, North Carolina, and also 
stationed at a military facility in 
Alaska in approximately June 1993.  To 
assist in locating Dr. Lawrence, the 
Board notes that DA Form 3894 that the 
physician signed in October 1990 contains 
his social security number.

If the RO succeeds in locating Dr. 
Lawrence, it should furnish him copies of 
DA Form 3894 and the veteran's death 
certificate that he signed in October 
1990, and request him to (a) reconcile 
apparent discrepancies in his notations 
regarding the interval between the onset 
of the veteran's adenocarcinoma and his 
death, and          (b) provide the 
complete rationale for his ultimate 
conclusion as to whether the 
adenocarcinoma which caused the veteran's 
death had its approximate onset either 
"> 2 months" or "72 months" before his 
death.

If the RO's efforts to locate Dr. 
Lawrence are unsuccessful, the RO should 
document its attempts to locate him 
through the U.S. Department of the Army, 
and only end its efforts if they have 
proved futile, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.
        
3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
matter of whether any service-connected 
disability constituted a contributory 
cause of the veteran's death.             
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
her the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

